Case 2:20-cv-11064-FMO-MRW Document 26-6 Filed 01/22/21 Page 1 of 3 Page ID #:202




                  EXHIBIT B­1

    REDACTED VERSION OF DOCUMENT
    PROPOSED TO BE FILED UNDER SEAL




                                     Ex. B-1

                                       6
Case 2:20-cv-11064-FMO-MRW Document 26-6 Filed 01/22/21 Page 2 of 3 Page ID #:203




Document title:                                            • Instagram photos and videos

Capture URL:

Captured site IP:                31.13.66.174

Page loaded at (UTC):            Wed, 13 Jan 2021 22:31:51 GMT

Capture timestamp (UTC):         Wed, 13 Jan 2021 22:32:41 GMT

Capture tool:                    v7.5.2

Collection server IP:            54.175.14.236

Browser engine:                  Chrome/77.0.3865.120

Operating system:                Microsoft Windows NT 10.0.14393.0 (10.0.14393.0)

PDF length:                      2

Capture ID:                      e3cb6ee5-4655-44fa-9fc2-3dee03ea06b8

User:                            zs-pschmidt




                        PDF REFERENCE #:           mukthT5KvVG4FVeR82h4am
                                                 Ex. B-1

                                                    7
            Case 2:20-cv-11064-FMO-MRW Document 26-6 Filed 01/22/21 Page 3 of 3 Page ID #:204




Document title:                         • Instagram photos and videos   Ex. B-1
Capture URL:
Capture timestamp (UTC): Wed, 13 Jan 2021 22:32:41 GMT
                                                                          8                     Page 1 of 1
